Exhibit 10.1

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made to be effective as of December
10, 2015 (the “Effective Date”) by and between American Midstream GP, LLC, a
Delaware limited liability company (“Company”), High Point Infrastructure
Partners, LLC, a Delaware limited liability company (the “Class A Member”) and
Lynn L. Bourdon III (“Executive”).
W I T N E S S E T H:
WHEREAS, it is the desire of the Company to assure itself of the services of
Executive as of the Effective Date and thereafter by entering into this
Agreement; and
WHEREAS, Executive and the Company mutually desire that Executive provide
services to the Company on the terms herein provided.
NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
promises, covenants and obligations contained herein, the Company and Executive
agree as follows:
ARTICLE 1.
EMPLOYMENT AND DUTIES; BOARD MEMBERSHIP

1.1    Employment. As of the Effective Date and for the period set forth in
Article 2 of this Agreement, Executive’s employment by the Company shall be
subject to the terms and conditions of this Agreement.
1.2    Officer Positions. The Company shall employ Executive as its most senior
executive officer with the titles of President and Chief Executive Officer and
Chairman of the Board, or in such other positions as Executive and the Company
mutually may agree. Executive shall report to the Board of Directors of the
Company (the “Board”). Subject to the oversight of the Board, Executive shall
have general management and control of the Company.
1.3    Board Membership. For the period set forth in Article 2 of this
Agreement, the Company shall cause Executive to be appointed as a member of the
Board and as Chairman of the Board having the same voting rights as other
non-independent members of the Board. During such period, Executive shall have
the right (acting as a single-member committee of the Board) to propose from
time to time individuals who will serve on the Board as independent members of
the Board. The Company and High Point Infrastructure Partners, LLC shall
(i) cause the individuals so proposed to be appointed to the Board provided that
(A) such nominees qualify as independent directors under the then-applicable
rules of the New York Stock Exchange (or such other national securities exchange
on which the securities of the Company or American Midstream Partners, L.P.
(“AMID”) are then listed) and (B) are otherwise acceptable to the Class A Member
in its reasonable and good faith judgment, and (ii) with the consent of the
Class A Member (which shall not be unreasonably withheld), cause the resignation
or removal of incumbent independent Board members who are not re-proposed by
Executive for appointment to the Board. The parties acknowledge that

1



--------------------------------------------------------------------------------




the Class A Member may, following discussion and cooperation with Executive,
propose individuals to serve as independent members of the Board or cause the
resignation or removal of incumbent independent Board members.
1.4    Duties and Services. Executive agrees to serve in the positions referred
to in paragraph 1.2 and to perform diligently and to the best of his abilities
the duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time. Executive’s duties and responsibilities as the
President and Chief Executive Officer of the Company will include services with
respect to AMID, as well as the Company’s other affiliates, as applicable from
time to time. Executive’s employment shall also be subject to the policies
maintained and established by the Company that are of general applicability to
the Company’s executive employees, as such policies may be amended from time to
time; provided, however, that such policies do not have the effect of altering
in any material respect Executive’s rights or obligations under this Agreement
or any Ancillary Agreement and; provided, further, that in the event of any
inconsistency between a Company policy and the terms of this Agreement or any
Ancillary Agreement, this Agreement or such Ancillary Agreement shall control
over such policy. Any of the services required to be performed by Executive
hereunder may be performed personally by Executive individually, or in the
alternative personally by Executive in his capacity as a partner, member, owner,
manager, or representative of any entity in which he holds an ownership
interest; provided, however, that (i) nothing in this sentence shall be
interpreted or applied to lessen the obligations of, duties of, or restrictions
on, Executive herein, and (ii) for the avoidance of doubt, Company shall have no
obligation to accept performance of any such services by anyone other than
Executive, personally, and may reject such performance of any such services by
anyone other than Executive, personally, in its sole and absolute discretion.
1.5    Other Interests. Executive agrees, during the period of his employment by
the Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of the Company and its affiliates; provided,
however, that Executive shall be entitled to make and manage personal
investments and to serve on the board of directors (or equivalent governing
bodies) of business, educational, charitable or religious organizations if such
activities do not materially interfere with the performance of Executive’s
duties under this Agreement and, in the case of public or for-profit
organizations, subject to Executive providing written notice to the Company at
least 30 days prior to the commencement of such service. Executive shall not
during the period of his employment by the Company own, directly or indirectly,
any interest in, or be a lender to, any business entity that is a competitor of
the Company except through (i) ownership of less than 3% of any class of
publicly-traded securities of such business entity, or (ii) ownership of a
business entity described in Exhibit A (Permitted Investments).

2



--------------------------------------------------------------------------------




1.6    Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of the
Company. In keeping with such duty, and without limiting Executive’s other
duties and obligations under this Agreement or applicable law, Executive shall
make full disclosure to the Company of all business opportunities pertaining to
the Company’s business and shall not appropriate for Executive’s own benefit
business opportunities concerning the Company’s business.
1.7    Location. Executive’s principal place of employment will be at the
Company’s executive offices in Houston, Texas. Executive shall be entitled to
perform his duties from the Company’s Houston, Texas executive offices except
for necessary and occasional business travel. The Company shall cause the
Company’s other senior management personnel who are not resident in the Houston
Metropolitan area to be available to conduct business in or from the Company’s
Houston, Texas executive offices as reasonably required by Executive from time
to time.
ARTICLE 1.
TERM AND TERMINATION OF EMPLOYMENT

2.1    Term. Unless sooner terminated pursuant to other provisions hereof, the
term of Executive’s employment under this Agreement (the “Term”) shall be for
the period beginning on the Effective Date, and ending on January 2, 2019. The
Term shall automatically renew for additional twelve (12) month periods unless
no later than 60 days prior to the end of the applicable Term either party gives
written notice of non-renewal (“Notice of Non-Renewal”) to the other, unless
sooner terminated pursuant to other provisions hereof. If either the Company or
Executive elects not to extend the then-applicable Term of the Agreement in
accordance with the foregoing, then, except as provided herein, each party’s
rights under this Agreement shall terminate on the last day of the then-current
Term and, if Executive continues to be employed by the Company, Executive shall
then become an “at-will” employee and may be terminated at any time, subject
only to the requirements of any applicable law; provided, however, that the
provisions of Articles 4, 5, 6 and 7 of this Agreement shall survive any
termination or non-renewal of the Term and this Agreement and shall remain in
effect in accordance with their terms for the durations set forth in such
provisions, where applicable.
2.2    Company’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, the Company shall have the right to terminate Executive’s employment under
this Agreement for any of the following reasons:
(a)    upon Executive’s death (for the avoidance of doubt, Executive’s
employment shall automatically terminate upon his death);
(b)    upon Executive’s disability, which shall mean Executive’s becoming
incapacitated by accident, sickness, or other circumstances which renders him
mentally or physically incapable, despite reasonable accommodation, of
performing the essential duties and services required of him

3



--------------------------------------------------------------------------------




hereunder for an aggregate of 90 days plus paid time off due but not taken by
Executive, or more (whether or not consecutive), out of any consecutive 180-day
period, as determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative, with such agreement
as to acceptability not to be unreasonably withheld or delayed and with any
refusal by Executive to submit to a medical examination deemed to constitute
conclusive evidence of disability;
(c)    for “Cause,” which shall mean Executive has (A) engaged in gross
negligence in the performance of the duties required of him hereunder;
(B) engaged in willful misconduct in the performance of the duties required of
him hereunder resulting in a material detriment to the Company; (C) unlawfully
used (including being under the influence of) or possessed illegal drugs on the
Company’s (or any of its affiliate’s) premises or while performing his duties or
responsibilities under this Agreement; (D) committed a material act of fraud or
embezzlement against the Company, its affiliates, or any of their respective
equityholders; (E) been convicted of (or pleaded guilty or no contest to) a
felony, other than a non-injury vehicular offence, that could be reasonably
expected to reflect unfavorably and materially on the Company; or (F) materially
breached or violated any material provision of this Agreement or violated any
material provision of any material Company written company policy that has been
previously provided or made available to Executive and that is not inconsistent
with the terms of this Agreement; or
(d)    at any time for any other reason, or for no reason whatsoever, in the
sole discretion of the Board as exercised by a least a majority of the members
of the Board.
2.3    Executive’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:
(a)    for “Good Reason,” which shall mean, in connection with or based upon a
nonconsensual (A) material alteration in Executive’s responsibilities, duties,
authority or titles or the assignment to Executive of duties or responsibilities
inconsistent with Executive’s status and titles as the most senior officer of
the Company; (B) assignment of Executive to a principal office located beyond a
30-mile radius of Executive’s then current work place; (C) material breach by
any party to this Agreement other than Executive of any material provision of
this Agreement including Articles 1, 3 and 4 of this Agreement; or (D) material
breach by any party to an Ancillary Agreement other than Executive of any
material provision of an Ancillary Agreement.
(b)    at any time for any other reason, or for no reason whatsoever, in the
sole discretion of Executive.

4



--------------------------------------------------------------------------------




2.4    Notice of Termination.
(a)    If the Company desires to terminate Executive’s employment hereunder for
any reason other than in any event or circumstance described in paragraph
2.2(a), 2.2(b), or 2.2(c), and at any time prior to the expiration of the
then-applicable Term as provided in paragraph 2.1, it shall do so by giving a
30-day written notice to Executive that it has elected to terminate Executive’s
employment hereunder and stating, on a confidential basis, the effective date
and reason for such termination in reasonable detail, provided that no such
action shall alter or amend any other provisions hereof or rights arising
hereunder. In the case of any notice by the Company of its intent to terminate
Executive’s employment hereunder for Cause pursuant to paragraphs 2.2(c)(A),
2.2(c)(B), or 2.2(c)(F), the Company shall provide Executive with a confidential
written notice describing in reasonable detail the condition(s) constituting
Cause and, if such condition(s) is/are susceptible of being remedied, Executive
shall have 30 days following the Company’s provision of such notice to remedy
such condition(s) in all material respects. If Executive remedies the conditions
constituting Cause in all material respects within such 30-day period, then
Cause shall not exist to terminate Executive’s employment hereunder and
Executive’s employment hereunder shall continue until terminated by the Company
or Executive. If Executive does not remedy the conditions constituting Cause in
all material respects within such 30-day period, Executive’s employment with the
Company shall terminate on the date that is 31 days following the date of the
Company’s notice of termination.
(b)    If Executive desires to terminate his employment hereunder at any time
prior to the expiration of the then-applicable Term as provided in paragraph
2.1, he shall do so by giving a 30-day written notice to the Company that he has
elected to terminate his employment hereunder and stating the effective date and
reason for such termination; provided, however, that in the event that Executive
delivers a notice of termination to the Company, the Company may, in its sole
discretion, change the date of termination to any date that occurs following the
date of the Company’s receipt of such notice of termination and is prior to the
date specified in such notice of termination and further provided that no such
action shall alter or amend any other provisions hereof or rights arising
hereunder. In case of any notice by Executive of his intent to terminate his
employment hereunder for Good Reason, Executive shall provide the Company with
confidential written notice describing in reasonable detail the condition(s)
constituting Good Reason and, if such conditions(s) is/are susceptible of being
remedied, the Company shall have 30 days following Executive’s provision of such
notice to remedy such condition(s). If the Company remedies the condition(s)
constituting the Good Reason in all material respects within such 30-day period,
then Executive’s employment hereunder shall continue and his notice of
termination shall become void and of no further effect. If the Company does not
remedy the condition(s) constituting the Good Reason in all material respects
within such 30-day period, Executive’s employment with the Company shall
terminate on the date that is 31 days following the date of Executive’s notice
of termination and Executive shall be entitled to receive the payments and
benefits described in this Agreement applicable to termination

5



--------------------------------------------------------------------------------




of this Agreement for Good Reason. The notice, remedy rights and termination
timing provisions applicable under this paragraph 2.4 in the case of Executive’s
election to terminate his employment for Good Reason are referred to
collectively as the “Good Reason Termination Procedure.”
2.5    Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of the Company
and each affiliate of the Company, and an automatic resignation from the board
of directors or similar governing body of any corporation, limited liability
company or other entity in which the Company or any affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as the Company’s or such affiliate’s designee or other representative;
provided, however, that, except with respect to AMID and its subsidiaries,
Executive shall not be deemed to resign from any capacity in any affiliate of
the Company in which Executive has personally invested.
ARTICLE 2.
COMPENSATION AND BENEFITS

3.1    Base Salary. During the period of this Agreement, Executive shall receive
an annual base salary of $500,000, provided that Executive’s annual base salary
shall be reviewed by the Compensation Committee of the Board if such committee
exists (“Compensation Committee”), or if there is no Compensation Committee, the
Board, on an annual basis, and, in the sole discretion of the Compensation
Committee (or the Board if a Compensation Committee does not exist) such annual
base salary may be adjusted upward (but not downward), effective as of any date
determined by the Compensation Committee(or the Board if a Compensation
Committee does not exist). Executive’s annual base salary shall be paid in equal
installments in accordance with the Company’s standard policy regarding payment
of compensation to executives, but no less frequently than monthly.
3.2    Bonus Opportunity. Starting with the full calendar year 2016, Executive
shall be eligible to earn and receive an annual cash incentive performance bonus
under an annual incentive program established by the Compensation Committee, or
if no Compensation Committee exists, the Board (the “Bonus Program”). The Bonus
Program, which may be subject to revision from time to time, will provide the
Executive with an opportunity to earn up to a targeted award amount of 100% of
his annual base salary, with a payout range of 0% to 150% and with the actual
amount of any performance bonus payable under the Bonus Program based on the
achievement of certain individual or Company performance metrics, or other
criteria as determined and established by the Compensation Committee (or the
Board if a Compensation Committee does not exist) from time to time in its
discretion. If earned during the Term, any incentive performance bonus under the
Bonus Program that is payable after the Term shall be paid to Executive on the
applicable payment date which shall be no later than March 15th of the calendar
year following the year in which it was earned. All determinations with respect
to the Bonus Program shall be made by the Compensation

6



--------------------------------------------------------------------------------




Committee (or the Board if a Compensation Committee does not exist) and their
determinations shall be final and binding.
3.3    Annual Equity Incentive Compensation. Executive will be eligible to earn
and receive regular grants of long-term equity incentive awards under the
Amended and Restated American Midstream GP, LLC Long-Term Incentive Plan and any
successor or additional plan (collectively, the “LTIP”). Awards under the LTIP
shall vest in four equal annual installments and each annual installment is
referred to herein as a “Vesting Tranche.” Awards are typically determined
annually by the Compensation Committee (or if there is no Compensation
Committee, the Board) and currently are granted in the form of AMID phantom
units that, with respect to the Executive, may be settled upon vesting in (x)
common units in AMID, or, (y) with consent of Executive or if required as a
result of any applicable federal securities laws or the rules of the New York
Stock Exchange (or such other national securities exchange on which the
securities of AMID are then listed), in cash. Executive will have an annual
target award level under the LTIP (the “LTI Target”) unless otherwise determined
in accordance with the last sentence of this paragraph 3.3 of (i) 200% of his
annual base salary to the extent the award is granted in tandem with DERs (as
defined in the LTIP), or (ii) 300% of his annual base salary if, and to the
extent that, the award is not granted in tandem with DERs; provided, however,
that if an award is granted in tandem with DERs based on an LTI Target of 200%
of annual base salary but during the vesting period for such LTIP award AMID
pays a quarterly cash distribution on common units that is less than the Minimum
Quarterly Distribution (as defined the Fourth Amended and Restated Agreement of
Limited Partnership of American Midstream Partners, LP (the “AMID LP
Agreement”)) in effect as of the Effective Date, then the Executive by written
notice to the Company given within 90 days after payment of such distribution
may elect to adjust the award to eliminate his right to DERs with respect to
such award. If such election is made, then the number of units subject to such
award in each Vesting Tranche will be increased by a number of units equal to
(A) 50% multiplied by the Original Award Value (as defined below) and then
divided by the Fair Market Value (as defined in the LTIP) of one AMID common
unit on the date of such election, minus (B) the total cash distribution
equivalent payments previously made in respect of such Vesting Tranche divided
by the Fair Market Value (as defined in the LTIP) of one AMID common unit on the
date of such election. If Executive makes an election described in the preceding
sentence, he shall not thereafter be entitled to reverse such election. For
purposes of the foregoing, the “Original Award Value” is equal to the Fair
Market Value of one AMID common unit on the original grant date of the LTIP
award multiplied by the number of phantom units in the applicable Vesting
Tranche. All awards under the LTIP will be issued subject to a separate award
agreement in such standard form as will be determined by the Board or the
Compensation Committee from time to time that is consistent with the terms of
this Agreement. The amount for the DERs will be paid to Executive at the same
time as distributions are paid to unit holders. Vesting of LTIP awards shall
accelerate and be payable as provided in paragraph 3.8 and Article 4.
Executive’s first regular grant under the LTIP will be made in or around March
2016

7



--------------------------------------------------------------------------------




and will vest in four equal annual installments of 25%, with the first 25%
installment fully vested as of the date of grant. All determinations with
respect to awards granted under the LTIP shall be made by the Compensation
Committee (or the Board if a Compensation Committee does not exist) and their
determinations shall be final and binding to the extent such determinations are
not contrary to the terms of this Agreement or any Ancillary Agreement. The
parties agree that the LTIP Target set forth above in this paragraph 3.3 is, as
of the Effective Date, commensurate with the level of long term equity incentive
compensation awarded to individuals holding positions such as those held by
Executive in the industry in which AMID participates and having the depth of
experience and knowledge that the Executive possesses. However, the LTIP Target
shall be reviewed annually by the Compensation Committee (or the Board if a
Compensation Committee does not exist) and may be adjusted to the extent that it
is determined that the LTI Target is no longer so commensurate at that later
date. Executive acknowledges that the LTI Target is a “target” annual award
level and that this does not guarantee that any given annual award under the
LTIP will equal the LTI Target.
3.4    Signing Bonus Grant. As soon as practicable after the Effective Date but
in no event later than December 31, 2015, Executive shall be granted 200,000
AMID phantom units under the LTIP (the “Signing Bonus Grant”). The Signing Bonus
Grant will be evidenced by and will be subject to the terms and conditions of a
separate award agreement consistent with the terms of this Agreement and will
vest entirely upon the third anniversary of the Effective Date, subject to the
Executive’s continued employment with the Company on such date; provided,
however, that the Signing Bonus Grant agreement shall provide that the Signing
Bonus Grant will become accelerated and vested as provided in paragraph 3.8 and
Article 4. The Signing Bonus Grant will be granted in tandem with DERs that will
entitle the Executive to receive cash distribution equivalent payments only in
the same proportion as AMID’s Series A Preferred Units receive distributions in
cash (as opposed to such Series A Preferred Units receiving distributions in the
form of paid-in-kind units (“PIK Units”)). For example, if for a given quarter
when the Signing Bonus Grant is outstanding, AMID pays distributions on AMID’s
Series A Preferred Units 50% in cash and 50% in the form of PIK Units, the
Executive will receive a cash distribution equivalent payment in respect of the
Signing Bonus Grant for 50% of the common units subject to the award. If for any
reason AMID’s Series A Preferred Units cease to be outstanding before the
Signing Bonus Grant has fully vested, the Executive will receive the same cash
distributions per phantom unit comprising the Signing Bonus Grant as are
received by holders of AMID’s common units.
3.5    Common Unit Purchase Option. At the Effective Date, Executive shall be
granted an option to acquire 200,000 AMID common units under the LTIP at a price
per-unit equal to $7.50 (the “Option”). Subject to paragraph 3.8 and Article 4,
the Option will vest and become exercisable on January 1, 2019, and will expire
on March 15 of the calendar year following the calendar year in which the Option
vests. The Option will be granted pursuant to a separate unit option agreement
containing terms and conditions that are not inconsistent with this
paragraph 3.5, paragraph 3.8 and Article 4; provided, however, that such unit
option agreement shall not restrict the exercise of the

8



--------------------------------------------------------------------------------




Option in whole or in part prior to expiration of the Option or restrict the
sale of the AMID common units issued upon exercise of the Option, other than
restrictions arising under federal securities laws and, for so long as the
Executive is employed by the Company, the Company’s trading “blackout” policy
applicable to all senior officers generally with respect to AMID’s securities.
Throughout the period during which the Option is exercisable, Company shall
cause AMID to register the issuance of the underlying AMID common units under
the Securities Act of 1933, as amended, and applicable blue sky laws on Form S-8
to the extent that AMID shall from time to time be eligible to use such Form for
such issuances.
3.6    Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
(a)    Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
senior executive employees generally, the Company shall reimburse Executive for,
or pay on behalf of Executive, reasonable and appropriate expenses incurred by
Executive for business related purposes, including dues and fees to industry and
professional organizations approved by the Board and approved costs of
entertainment and business development.
(b)    Vacation. During his employment hereunder, Executive shall be entitled to
six weeks’ paid vacation each calendar year in accordance with the Company’s
policies in effect and to all holidays (paid or unpaid) provided to executives
of the Company generally.
(c)    Other Company Benefits. Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in, and in accordance with the terms of, all benefits, plans and
programs, including improvements or modifications of the same, which are now, or
may hereafter be, available to other executive employees of the Company. Such
benefits, plans and programs shall include, without limitation, any profit
sharing plan, thrift plan, health insurance or health care plan, life insurance,
disability insurance, pension plan, supplemental retirement plan, vacation and
sick leave plan, and the like which may be maintained by the Company. The
Company shall not, however, by reason of this paragraph be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such benefit plan or program, so long as such changes do not result in a
proportionately greater reduction in the rights of or benefits to Executive,
Executive’s spouse, dependents and beneficiaries, as compared with any other
senior executive of the Company and their respective spouse, dependents and
beneficiaries.
3.7    Location for Payments and Benefits. The Company and Executive agree that
all payments and benefits due to Executive (excluding, for the avoidance of
doubt any Schedule K-1 income allocated to the Executive or his related entities
as a result of his ownership of partnership or membership interests in the
Company, AMID or any of their affiliates) shall be earned and payable

9



--------------------------------------------------------------------------------




to Executive in Houston, Texas for so long as Executive’s principal place of
employment is in the Houston metropolitan area. The Company and Executive
further agree to so report the location at which Executive earned and was paid
such payments and benefits in any tax returns or other filings with taxing or
other governmental authorities. For so long as Executive’s principal place of
employment is in the Houston metropolitan area, the Company shall promptly
reimburse Executive for any taxes or other assessments paid by Executive to any
taxing or other governmental authority located in a state other than Texas if,
and to the extent that, such taxes or other assessments arise out of or in
connection with Executive’s employment by the Company or the payments or
benefits paid or due to Executive hereunder. The Company shall not be required
to reimburse Executive for taxes and assessments imposed on Executive by federal
law or by the laws of the State of Texas or of any political subdivision of the
State of Texas.
3.8    Change in Control. Upon a Change in Control, as defined herein, all
unvested long-term equity incentive awards under the LTIP shall be 100% vested
and payments accelerated, any unvested portion of the Signing Bonus Grant shall
be 100% vested and paid, and, if the Change in Control occurs prior to the
expiration of the Option, the Option shall be 100% vested and exercisable.
ARTICLE 3.
EFFECT OF TERMINATION OR EXPIRATION ON COMPENSATION

4.1    Payment of Accrued Salary, Expense Reimbursement and Vacation
Obligations. Upon termination of Executive’s employment hereunder for any reason
and by any means, Executive shall be entitled to, and shall be paid, (i) any
annual base salary that is accrued and unpaid as of the date of such
termination, which shall be paid on the next regularly scheduled pay day for the
payment of Executive’s annual base salary, (ii) any expense reimbursement
payable in accordance with paragraph 3.6(a) for reimbursable expenses incurred
by Executive prior to the date of such termination, which shall be paid at the
time and in the manner provided by the Company’s reimbursement policy and in
accordance with this Agreement (iii) a prorated portion of Executive’s unused
paid vacation time for the year in which such termination occurs and (iv)
payment of any other Company benefits under paragraph 3.6(c) according to the
terms of those plans and governing documents (collectively, “Accrued Benefits”).
4.2    Termination for Cause or Without Good Reason. If Executive’s employment
is terminated by the Company for Cause or Executive terminates his employment
without Good Reason, (i) the Executive shall be paid and entitled to all Accrued
Benefits and (ii) all LTIP awards, the Signing Bonus Grant under paragraph 3.4
and the Option shall vest and/or expire according to their award agreements.
4.3    Termination Due to Death or Disability. If Executive’s employment
hereunder is terminated due to his death or disability (as described in
paragraph 2.2(b)), (i) Executive shall be

10



--------------------------------------------------------------------------------




entitled to the Accrued Benefits and (ii) all LTIP awards, the Signing Bonus
Grant and the Option shall be 100% vested and paid according to the terms of the
applicable award agreements.
4.4    Termination for Good Reason, Without Cause or Company’s Non-Renewal.
(a)    If Executive’s employment hereunder shall be terminated at any time by
Executive for Good Reason and in substantial compliance with the Good Reason
Termination Procedure then, subject to paragraph 4.6:
(i)    The Company shall pay Executive an amount in a cash lump sum equal to the
sum of (A) Executive’s annual base salary at the rate in effect for the calendar
year during which such termination of Executive’s employment occurs and (B) the
amount of the Executive’s current year annual cash bonus for the year of
termination at the target calculated on the basis of 12 months as if all goals
for a target bonus have been achieved (together, the “Severance Amount”);
(ii)    The Company shall pay and provide all Accrued Benefits and pay Executive
the COBRA Payment; and
(iii)    All LTIP awards and the Signing Bonus Grant shall be 100% vested and
payable and the Option shall be 100% vested and exercisable through March 15th
of the year following the calendar year of Executive’s termination.
(b)    If Executive’s employment hereunder shall be terminated by the Company
for any reason other than in any event or circumstance described in paragraph
2.2(a), 2.2(b), or 2.2(c) or by Executive or Company due to the Company’s Notice
of Non-Renewal, then, subject to paragraph 4.6:
(i)    The Company shall pay Executive the Severance Amount;
(ii)    The Company shall pay and provide all Accrued Benefits and pay Executive
the COBRA Payment;
(iii)    If such termination occurs on or before the third anniversary of the
Effective Date, (A) all LTIP awards shall vest through the year of termination
and be payable (to the extent vested and shall be forfeited to the extent not
vested), (B) the Signing Bonus Grant shall be 100% vested and payable, provided,
however, that in the event the Company waives its right to enforce the
provisions of paragraph 5.5(a), the Signing Bonus Grant shall vest only through
the year of termination and shall be payable only to the extent vested (and to
the extent not vested shall be forfeited upon termination), and (C) the Option
shall become

11



--------------------------------------------------------------------------------




100% vested and exercisable through March 15th of the year following the
calendar year of Executive’s termination.
(iv)    If such termination occurs after the third anniversary of the Effective
Date, (A) all LTIP awards shall vest through the year of termination plus one
additional year of vesting and be payable (to the extent vested and shall be
forfeited to the extent not vested), (B) the Signing Bonus Grant shall be 100%
vested and payable, and (C) the Option, if not previously vested, shall become
100% vested and exercisable through March 15th of the year following the
calendar year of Executive’s termination.
(c)    The Severance Amount and COBRA Payment shall be paid pursuant to this
paragraph 4.4 in lieu of Executive’s participation in any bonus opportunity
described in paragraph 3.2 for the year in which such termination occurs.
(d)    It is intended that Executive will receive an award of Class C Units in
the Company pursuant to a separate Class C Award Agreement and a Third Amended
and Restated Limited Liability Company Agreement of the Company, each of which
will be in the forms last provided to Executive prior to his execution of this
Agreement (or shall contain only changes that are not adverse to Executive). In
the event such Class C Units are not granted by February 1, 2016, Executive may
resign his employment and in such event (i) Executive will be entitled to
receive a cash lump sum amount equal to the Severance Amount divided by 2
(subject to paragraphs 4.5 and 4.6), and (ii) the Company will be deemed to have
automatically waived and relinquished its rights to enforce any non-competition
or non-solicitation covenants against Executive pursuant to paragraph 5.5.
4.5    Severance Amount. Subject to paragraph 4.6, the Severance Amount and
COBRA Payment, if any shall be due, shall be paid within 30 days of Executive’s
termination of employment in a cash lump sum. If any Severance Amount and COBRA
Payment would otherwise be owed under this Agreement, but the requirements of
paragraph 4.6 are not satisfied, then no Severance Amount or COBRA Payment shall
be owed or paid. If the requirements of paragraph 4.6 are satisfied, then,
subject to paragraph 7.13(d), the Severance Amount and COBRA Payment will be
paid upon the date that the release described in paragraph 4.6 becomes
irrevocable; provided, however, that to the extent the Severance Amount and/or
COBRA Payment constitutes deferred compensation under Section 409A of the Code,
as defined in paragraph 7.13, and the period during which the Executive may
execute the release described in paragraph 4.6 straddles two calendar years the
Severance Amount will be paid in the second calendar year.
4.6    Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of any portion of the Severance
Amount and COBRA Payment, Executive shall execute a release, in the form
established by the Board, releasing the Board, the Company, and the Company’s
parent corporation, subsidiaries, affiliates, and their respective equity
holders,

12



--------------------------------------------------------------------------------




partners, officers, directors, employees, attorneys and agents from any and all
claims and from any and all causes of action of any kind or character including
all claims or causes of action arising out of Executive’s employment with the
Company or its affiliates or the termination of such employment, but (i)
excluding all claims to vested benefits and payments Executive may have under
any compensation or benefit plan, program or arrangement, including this
Agreement to the extent such benefits and payments are intended by their terms
to continue beyond termination of employment and (ii) all claims for
post-termination indemnification and advancement of expenses rights arising
under the Company’s limited liability company agreement or as a matter of law.
Executive shall provide such release to the Company no later than 21 days after
the Termination Date and, as a condition to the Company’s obligation to pay all
or any portion of the Severance Amount and COBRA Payment, Executive shall not
revoke such release. The performance of the Company’s obligations hereunder
shall constitute full settlement of all such claims and causes of action.
4.7    Termination After a Change in Control. Upon Executive’s termination of
employment within 2 years after a Change in Control by the Executive for Good
Reason or by the Company for any reason other than paragraphs 2.2(a), 2.2(b) or
2.2(c) or if terminated by Executive or the Company due to Company’s
Non-Renewal, the Executive shall be entitled to the Severance Amount, COBRA
Payment and Accrued Benefits payments and benefits described in paragraph 4.4
and subject to the requirements of paragraphs 4.5 and 4.6 as provided therein
except that, in the event that the Class C Payout (as defined in the Company’s
limited liability company agreement) has not occurred as of the date of
termination or in connection with such Change in Control transaction, the
Severance Amount shall be increased (without duplication) to 2 times (A)
Executive’s annual base salary at the rate in effect on the date of the Change
in Control and (B) the amount of the Executive’s current year annual cash bonus
for the year of termination at the target amount calculated on the basis of 12
months as if all goals for a target bonus have been achieved.
4.8    No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require the Company to pay any amount to Executive pursuant to this Agreement or
to in any way mitigate the damages to Executive arising from the breach of this
Agreement or any Ancillary Agreement by a party other than Executive. Any salary
or other remuneration received by Executive from a third party for the providing
of personal services (whether by employment or by functioning as an independent
contractor) following the termination of his employment under this Agreement
shall not reduce the Company’s obligation to make any payment due to Executive
(or the amount of such payment) pursuant to the terms of this Agreement or any
Ancillary Agreement.
4.9    Other Benefits. This Agreement governs the rights and obligations of
Executive and the Company with respect to Executive’s base salary, bonus,
certain aspects of grants under LTIP Grant, the Signing Bonus Grant, the Option
and certain perquisites of employment. Except as expressly provided herein,
Executive’s rights and obligations both during the term of his employment

13



--------------------------------------------------------------------------------




and thereafter with respect to his ownership rights, if any, in the Company and
AMID, and other benefits under the plans and programs maintained by the Company
shall be governed by the terms (which are not, and are not required to be,
affected, altered or amended) of the separate agreements, plans and the other
documents and instruments governing such matters. Notwithstanding the foregoing,
in the event of any conflict between this Agreement and any such plans,
programs, separate agreements and other documents and instruments governing such
matters, whether existing on the Effective Date or thereafter created, this
Agreement shall be controlling.
ARTICLE 4.
PROTECTION OF CONFIDENTIAL INFORMATION

5.1    Disclosure to and Property of the Company. All information, designs,
ideas, concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by the Company (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s (or any of its affiliates’) business, trade secrets, products or
services (including, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisitions prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, marketing and
merchandising techniques, business plans, computer software or programs,
computer software and database technologies, prospective names and marks)
(collectively, “Confidential Information”) shall be disclosed to the Company and
are and shall be the sole and exclusive property of the Company (or its
affiliates), except as otherwise provided in paragraph 5.4. Moreover, all
documents, videotapes, written presentations, brochures, drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, E-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
embodying any of such Confidential Information (collectively, “Work Product”)
are and shall be the sole and exclusive property of the Company (or its
affiliates). Upon Executive’s termination of employment with the Company, for
any reason, Executive promptly shall deliver such Confidential Information and
Work Product and all copies thereof in his possession or control to the Company,
except as provided in paragraph 5.3(c).
5.2    Disclosure to Executive. In reliance upon Executive’s representations and
agreements in this Agreement, the Company has and will disclose to Executive,
and will place Executive in a position to have access to and to develop,
Confidential Information and Work Product of the Company (or its affiliates);
and/or has and will entrust Executive with business opportunities of the Company
(or its affiliates); and/or has and will place Executive in a position to
develop business good will on behalf of the Company (or its affiliates).
Executive agrees to preserve and

14



--------------------------------------------------------------------------------




protect the confidentiality of all Confidential Information or Work Product of
Company (or its affiliates) that are in his possession or control for 4 years.
5.3    No Unauthorized Use or Disclosure.
(e)    Executive agrees that he will not, at any time during or after
Executive’s employment by the Company, make any disclosure of, and will not
remove or cause others to remove from the Company premises, Confidential
Information or Work Product of the Company (or its affiliates), or make any use
thereof, except in the carrying out of Executive’s responsibilities during the
course of Executive’s employment with the Company.
(f)    Executive shall have no obligation hereunder to keep confidential any
Confidential Information (A) which has become known to the public through no
fault of Executive or which can be derived from publicly-available sources; and
(B) if and to the extent disclosure thereof is specifically required by law,
subpoena or court order; provided, however, that in the event disclosure is
required by applicable law, Executive shall provide the Company with prompt
notice of such requirement prior to making any such disclosure, make available
to the Company and its counsel the documents and other information sought and
shall assist such counsel at the Company’s expense in resisting or otherwise
responding to such process, in each case to the extent permitted by applicable
laws or rules.
(g)    At the request of the Company at any time, Executive agrees to deliver to
the Company all Confidential Information that he may possess or control. Upon
termination of Executive’s employment with the Company for any reason, Executive
will promptly deliver to the Company all correspondence, drawings, manuals,
letters, notes, reports, programs, plans, proposals, financial documents, or any
other documents or property concerning the Company’s customers, business plans,
marketing strategies, products, property or processes in his possession;
provided, however, that notwithstanding anything in this Agreement to the
contrary, any notebooks personally maintained by Executive need not be provided
to the Company on request or returned on termination of employment.
(h)    Executive agrees that all Confidential Information of the Company
(whether now or hereafter existing) conceived, discovered or made by him during
the period of Executive’s employment by the Company exclusively belongs to the
Company (and not to Executive), and Executive will promptly disclose such
Confidential Information to the Company and perform all actions reasonably
requested by the Company to establish and confirm such exclusive ownership.
(i)    Affiliates of the Company shall be third party beneficiaries of
Executive’s obligations under this Article 5. As a result of Executive’s
employment by the Company, Executive may also from time to time have access to,
or knowledge of, Confidential Information or Work Product of third parties, such
as customers, suppliers, partners, joint venturers, and the like, of the Company

15



--------------------------------------------------------------------------------




and its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product in
his possession to the same extent, and on the same basis, as the Company’s
Confidential Information and Work Product.
(j)    Ownership by the Company. All rights to discoveries, inventions,
improvements and innovations (including all data and records pertaining thereto)
related to the business of the Company, whether or not patentable,
copyrightable, registrable as a trademark, or reduced to writing, that Executive
may discover, invent or originate during the Term, either alone or with others
and whether or not during working hours or by the use of the facilities of the
Company (“Inventions”), shall be the exclusive property of the Company.
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem reasonably necessary to protect or perfect its rights therein, and shall
assist the Company, upon reasonable request and at the Company’s expense, in
obtaining, defending and enforcing the Company’s rights therein. Executive
hereby appoints the Company as Executive’s attorney-in fact to execute on
Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.
5.4    Assistance by Executive. During the period of Executive’s employment by
the Company and thereafter, Executive shall, at the Company’s sole expense,
assist the Company and its nominee, at any time, in the protection of the
Company’s (or its affiliates’) worldwide right, title and interest in and to
Work Product and the execution of all formal assignment documents requested by
the Company or its nominee and the execution of all lawful oaths and
applications for patents and registration of copyright in the United States and
foreign countries.
5.5    Non-Competition and Non-Solicitation Obligations.
(a)    Both as part of the consideration for the compensation and benefits to be
paid to Executive hereunder and to protect the trade secrets and Confidential
Information of Company and its affiliates that have been or will in the future
be disclosed or entrusted to Executive, the business good will of Company and
its affiliates that has been and will in the future be developed in Executive,
and the business opportunities that have been and will in the future be
disclosed or entrusted to Executive by Company and its affiliates, and the
Company’s valuable employment relationships, Executive agrees that during the
period that Executive is employed by the Company and (x) for the period of 12
months following a termination for Good Reason, (y) for the period of 9 months
following a termination by the Company or Executive for the Company’s
Non-Renewal or a termination by the Company without Cause, and (z) if the
Company elects at its sole discretion to pay a cash lump sum amount equal to the
Severance Amount specified in paragraph 4.4 divided by 12 and multiplied by 6
(subject to paragraphs 4.5 and 4.6) and the COBRA Payment, for a period of 6
months after the date of the termination of Executive’s employment with the
Company for Cause or by Executive without Good Reason (the “Non-Competition
Period”), Executive shall not,

16



--------------------------------------------------------------------------------




directly or indirectly for Executive or for others, in any county in which
Company or any of its affiliates has assets in operation or under development as
of the Executive’s date of termination or in any immediately contiguous county:
(i)engage in the business of acquiring, developing, improving, managing,
providing services with respect to, operating and disposing of mid-stream energy
projects that directly compete with the business conducted by Company;
(ii)render any advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, with any business
that is competitive with the business conducted by Company; or
(iii)request or cause any customer of Company or its affiliates as of the
Executive’s date of termination to terminate any business relationship with
Company or its affiliates.
Notwithstanding any of the foregoing, during the Non-Competition Period,
Executive may provide Bona Fide Part-Time Consulting Services to any entity and
may provide Board Service to any entity. “Bona Fide Part-Time Consulting
Services” means consulting services provided as an independent contractor (and
not as an employee, partner, shareholder or other owner or interest holder) that
(x) does not involve any officer-like role or decision- or policy-making
authority, (y) does not involve providing more than 90 hours per month of
services to any one company or affiliated group of companies and (z) has been
disclosed to the Company prior to the commencement of the applicable engagement
or provision of services. “Board Service” means that Executive is serving as a
member of the board of directors of a corporation, board of managers of a
limited liability company or other comparable governing body of any other entity
provided that Executive is not also an officer or employee of such entity.
Before accepting a Board Service position with a for-profit entity, Executive
shall advise the Company of the name of such entity and obtain prior approval by
the Company of such Board Service, such approval not to be unreasonably
withheld, conditioned or delayed.
(b)    Executive agrees that during the period he is employed by the Company and
for a period of 12 months following his termination of employment (the
“Non-Solicitation Period”) Executive shall not, directly or indirectly for
Executive or for others, in any state of the United States in which Company,
AMID or any of their controlled affiliates does business (or has taken non-de
minimis steps to commence doing business) as of the Executive’s date of
termination induce any employee of the Company or its affiliates to terminate
his employment with the Company or its affiliates, or hire or assist in the
hiring of any such employee by any person, association, or entity not affiliated
with the Company, except in connection with the carrying out of Executive’s
employment with the Company during the Term. Executive acknowledges and
represents that the

17



--------------------------------------------------------------------------------




restrictions of this paragraph 5.5 are reasonable and necessary to protect the
Company’s legitimate business interests.
(c)    Executive understands that the foregoing restrictions may limit
Executive’s ability to engage in certain businesses during the period provided
for above, but acknowledges and represents that the restrictions are both
reasonable and necessary to protect Company’s legitimate business interests, and
that Executive will receive sufficiently high remuneration and other benefits
under this Agreement to compensate for and to justify such restrictions.
5.6    Enforcement and Remedies. Executive acknowledges and agrees that money
damages would not be sufficient remedy for any breach of this Article 5 by
Executive, and the Company or its affiliates shall be entitled to enforce the
provisions of this Article 5 by specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article 5, but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents involved in such breach and
remedies available to the Company pursuant to other written agreements with
Executive.
5.7    Reformation. It is expressly understood and agreed that the Company and
Executive consider the restrictions contained in this Article 5 to be reasonable
and necessary to protect the proprietary information of the Company and its
affiliates. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.
5.8    Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company, and
the performance by Executive of Executive’s duties hereunder, shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement, other agreement, or policy (including any covenant not to compete,
solicit employees, or customers of any prior employer(s)) to which Executive is
a party or otherwise bound.
ARTICLE 5.
NONDISPARAGEMENT

6.1    Each party (which, in the case of the Company, shall mean its officers
and the members of the Board) and affiliates of ArcLight Energy Partners Fund V,
L.P. (“ArcLight”) agrees, during the Term and following the termination of the
Agreement, to refrain from Disparaging (as defined below) the other party and
its affiliates, including, in the case of the Company, any of its services,
technologies or practices, or any of its directors, officers, agents,
representatives or stockholders, either orally or in writing. Nothing in this
paragraph shall preclude any party from

18



--------------------------------------------------------------------------------




making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process, or to defend or enforce a party’s
rights under this Agreement. For purposes of this Agreement, “Disparaging” means
remarks, comments or statements, whether written or oral, that impugn the
character, integrity, reputation or abilities of the person being disparaged.
ARTICLE 6.
MISCELLANEOUS

7.1    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
(k)    If to the Company or to the Class A Member:


American Midstream GP, LLC
1614 15th Street
Suite 300
Denver, CO 80202
Attention: General Counsel


with a copy to: 


High Point Infrastructure Partners, LLC
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention: Jake Erhard and Christine Miller
(l)    If to Executive, at the last address that the Company has in its
personnel records for Executive, or
(m)    to such other address as either party may furnish to the other in writing
in accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
7.2    Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas.
7.3    No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

19



--------------------------------------------------------------------------------




7.4    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
7.5    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
7.6    Executive’s Successors. This Agreement and all rights of Executive
hereunder shall inure to the benefit of and be enforceable by Executive’s
personal or legal representative, executors, administrators, successors, heirs,
distributes, devisees and other legatees.
7.7    Withholding of Taxes and Other Employee Deductions. the Company may
withhold from any benefits and payments made pursuant to this Agreement or
otherwise all federal, state, city and other taxes as may be required pursuant
to any law or governmental regulation or ruling and all other normal employee
deductions made with respect to the Company’s employees generally.
7.8    Construction. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes. Wherever the
context so requires, the masculine gender includes the feminine or neuter, and
the singular number includes the plural and conversely. The word “including”
shall mean including without limitation. The terms “herein,” “hereby,”
“hereunder,” “hereof” and other words of similar import refer to this Agreement
in its entirety and not solely to the particular portion of this Agreement in
which such word is used. The words “shall” and “will” are used interchangeably
throughout this Agreement and shall accordingly be given the same meaning,
regardless of which word is used.
7.9    Certain Terms Defined. As used in this Agreement, the following terms
shall have the meaning given to them below:
(a)    “Affiliate” (whether or not capitalized) shall mean any entity which owns
or controls, is owned or controlled by, or is under common ownership or control
with, the Company.
(b)    “Ancillary Agreements” shall mean the LTIP (and any successor thereto)
and all awards thereunder including, without limitation, the LTIP Award
agreements for awards under Section 3.3 and the Signing Bonus Grant Agreement
and Option Agreement whether or not they are under the LTIP.
(c)    “Change in Control” shall mean and shall be deemed to have occurred upon
the occurrence of one or more of the following events: (i) any transaction or
series of transactions pursuant to which the Class A Member or Affiliates of
ArcLight, cease to be the beneficial owner

20



--------------------------------------------------------------------------------




(within the meaning of Rule 13d-3 under the Exchange Act), on a combined basis,
of 50% or more of the combined voting power of the equity interests in the
Company; (ii) any transaction or series of transactions pursuant to which the
Class A Member or Affiliates of ArcLight, cease to be entitled to receive at any
time, on a combined basis, 50% or more of the distributions made by the Company
to its equity owners; (iii) the limited partners of AMID approve, in one or a
series of transactions, a plan of complete liquidation of the AMID; (iv) the
sale or other disposition by the Company of all or substantially all of its
assets in one or more transactions; (v) the sale or other disposition by AMID of
all or substantially all of its assets in one or more transactions other than to
the Company or an Affiliate of the Company; (vi) a transaction resulting in a
Person other than the Company or an Affiliate of the Company being a general
partner of AMID, or (vii) any “person” or “group” within the meaning of those
terms as used in Sections 13(d) and 14(d)(2) of the Exchange Act and rules
promulgated thereunder, other than an affiliate of ArcLight, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) by
way of merger, consolidation, recapitalization, reorganization or otherwise, of
50% or more the combined voting power of the Company or AMID.
(d)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, and applicable regulations thereunder.
(e)    “COBRA Payment” means (i) if Executive is terminated without Cause or
Good Reason (before or after a Change in Control) or by the Company or Executive
following a Notice of Non-Renewal by the Company, a cash amount equal to the
cost of 12 months of COBRA coverage for Executive and his dependents as in
effect on the date of Executive’s termination and (ii) if Executive is
terminated for Cause or terminates his employment without Good Reason shall mean
an amount equal to the cost of COBRA coverage for Executive and his dependents
as in effect on the date of his termination for the Non-Competition Period in
clause (z) of paragraph 5.5(a) if the Company elects to pay the Severance Amount
referred to in clause (z) of paragraph 5.5(a).
(f)    “Control” shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
(g)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(h)    “Person” shall mean any individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
7.10    Entire Agreement. Except as provided in (i) the written benefit plans
and programs referenced in paragraph 3.6(c) (and any agreements between the
Company and Executive that have been executed under such plans and programs) and
paragraph 4.7 and (ii) any signed written

21



--------------------------------------------------------------------------------




agreement contemporaneously or hereafter executed by the Company and Executive,
this Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof (other
than (A) under the agreements described in clauses (i) and (ii) of the preceding
sentence; (B) as provided herein or (C) under the agreements forming and/or
operating the Company and AMID related thereto) are hereby null and void and of
no further force and effect.
7.11    Amendments. Any modification of this Agreement will be effective only if
it is in writing and signed by the party to be charged.
7.12    Liability Insurance; Indemnification. The Company shall maintain a
directors’ and officers’ insurance liability policy throughout the Term and
shall provide Executive with coverage under such policy on terms not less
favorable than provided to other Company directors and officers. The Company
shall indemnify and advance expenses to Executive to the maximum extent
permitted by applicable law and the Company’s limited liability company
agreement as in effect on the Effective Date with respect to Indemnitees
thereunder; provided, however, that such limited liability company agreement is
hereafter amended to provide for more favorable rights to persons who are
officers or directors of the Company, such more favorable rights shall be
afforded to Executive.
7.13    Compliance with Section 409A of the Code.
(a)    All references in this Agreement to the termination of Executive’s
employment with the Company shall mean and shall be deemed to occur if and when
a termination of employment that constitutes a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and applicable administrative guidance issued thereunder
has occurred.
(b)    To the extent that any reimbursement or benefit in kind hereunder
constituted deferred compensation under Section 409A of the Code, such
reimbursement or benefit shall be administered consistently with the following
additional requirements as set forth in Treas. Reg. §1.409A-3(i)(1)(iv): (1)
Executive’s eligibility for or receipt of benefits or reimbursements in one
calendar year will not affect Executive’s eligibility for or the amount of
benefits or reimbursements in any other calendar year, (2) any reimbursement of
eligible expenses will be made on or before the last day of the year following
the year in which the expense was incurred, (3) Executive’s right to benefits or
reimbursement is not subject to liquidation or exchange for another benefit, and
(4) the right to reimbursement of expenses incurred or to the provision of
benefits in kind shall terminate ten (10) years from Executive’s termination of
employment, if not before.

22



--------------------------------------------------------------------------------




(c)    Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from Section 409A
of the Code, including, but not limited to, by compliance with the short-term
deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and the
involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A of the Code,
including, but not limited to, being paid pursuant to a fixed schedule or
specified date pursuant to Treas. Reg. § 1.409A-3(a) and the provisions of this
Agreement will be administered, interpreted and construed accordingly.
(d)    Notwithstanding any provision in this Agreement to the contrary, if
Executive is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code, and applicable administrative guidance thereunder
and determined in accordance with any method selected by the Company that is
permitted under the regulations issued under Section 409A of the Code), and any
amount paid or benefit provided under this Agreement to or on behalf of
Executive would be subject to additional taxes under Section 409A of the Code
because the timing of such payment is not delayed as provided in Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any such
payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder) shall be accumulated and paid or provided,
as applicable, on the date that is six months plus one day after Executive’s
separation from service (or if such date does not fall on a business day of the
Company, the next following business day of the Company), or such earlier date
upon which such amount can be paid or provided under Section 409A of the Code
without being subject to such additional taxes and interest; provided, however,
that Executive shall be entitled to receive the maximum amount permissible under
Section 409A of the Code and the applicable administrative guidance thereunder
during the six-month period following his separation from service that will not
result in the imposition of any additional tax or penalties on such amount.
(e)    To the extent that Section 409A of the Code is applicable to this
Agreement, the provisions of this Agreement shall be interpreted as necessary to
comply with such section and the applicable administrative guidance issued
thereunder so that Executive shall not incur any excise tax, interest or
penalties under Code Section 409A.
(f)    Any amounts paid to Executive under paragraph 3.7 shall be made in all
events by the end of Executive’s taxable year following the Executive’s tax year
in which he pays the taxes to the related taxing authority; provided further
that any payment due as a result of an audit or litigation shall be made by the
end of the Executive’s tax year following the tax year in which such taxes are
remitted to the taxing authority.
7.14    Arbitration.

23



--------------------------------------------------------------------------------




(a)    The Company and Executive agree to submit to final and binding
arbitration any and all disputes or disagreements concerning the interpretation
or application of this Agreement, the termination of this Agreement, or any
other aspect of Executive’s employment relationship with the Company. Any such
dispute or disagreement will be resolved by arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association before a single arbitrator. Arbitration will take place
within 50 miles of Executive’s principal place of employment with the Company,
or, if Executive is no longer employed by the Company, Executive’s last
principal place of employment with the Company, unless the parties mutually
agree to a different location. The Company and Executive agree that the decision
of the arbitrator will be final and binding on both parties. Any court having
jurisdiction may enter a judgment upon the award rendered by the arbitrator.
Each side shall share equally the cost of the arbitration and bear its own costs
and attorneys’ fees incurred in connection with any arbitration, unless the
arbitrator determines that compelling reasons exist for allocating all or a
portion of such costs and fees to the other side; provided, however, that, if
required by applicable law for the arbitration provisions of this paragraph 7.13
to be enforceable, the Company shall pay all costs and fees that Executive would
not otherwise have been subject to paying if the claim had been resolved in a
court of law.
(b)    Notwithstanding the provisions of paragraph 7.13(a), (a) the Company may,
if it so chooses, bring an action in any court of competent jurisdiction for
injunctive relief to enforce Executive’s obligations under Articles 5 or 6
hereof, pending a decision by the arbitrator in accordance with paragraph
7.13(a), and (b) Executive may, if he so chooses, bring an action in any court
of competent jurisdiction for temporary or preliminary injunctive relief to
enforce the Company’s obligations under Article 6 hereof, pending a decision by
the arbitrator in accordance with paragraph 7.13(a).
7.15    Joinder of the Class A Member. Notwithstanding anything in this
Agreement to the contrary, the Class A Member joins in this Agreement solely for
purposes of acknowledging its obligations under paragraph 1.3 and not for any
other purpose.
[Signature Page Follows]

24



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 10th
day of December, 2015, to be effective as of the Effective Date.


AMERICAN MIDSTREAM GP, LLC
By:
/s/ Daniel R. Revers
Name:
Daniel R. Revers
Title:
Director





HIGH POINT INFRASTRUCTURE PARTNERS, LLC
(solely for purposes of Section 1.3 as provided in Section 7.15)
By:
/s/ Daniel R. Revers
Name:
Daniel R. Revers
Title:
Director





EXECUTIVE
By:
/s/ Lynn L. Bourdon III
Name:
Lynn L. Bourdon III






[Signature Page to Employment Agreement—Lynn L. Bourdon III]

--------------------------------------------------------------------------------




EXHIBIT A
PERMITTED INVESTMENTS
Executive owns a 5% interest in PPEP III, LLC, a private investment fund that in
turn owns a 22.2% interest in Layline North Texas Holdings L.P. which owns and
operates mid-stream assets in North Texas. Executive is an investor only and is
not an employee, officer or manager of either entity.


